Citation Nr: 0209263	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  98-05 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for back 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
September 1954.  He had service in the Korean Conflict as a 
light weapons infantryman and received the combat infantryman 
badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the RO, 
denying reopening of the veteran's claim for service 
connection for back disability.

The Board also notes that entitlement to service connection 
for frostbite of the feet was denied in the May 1997 rating 
decision.  This matter was not thereafter addressed in any 
written communication from the veteran or his representative 
until June 2000, when the veteran's representative submitted 
written argument in support of the appeal and identified the 
frostbite issue as an issue on appeal.  As the issue had not 
previously been the subject of a notice of disagreement or a 
statement of the case, it clearly was not an issue on appeal 
prior to the submission of the June 2000 written argument.  
Therefore, the RO should request the representative to 
clarify whether he intended his June 2000 submission to 
constitute a notice of disagreement, a claim to reopen or a 
claim of clear and unmistakable error in the May 1997 rating 
decision.  The RO should respond appropriately to any 
clarification provided by the representative.  






FINDINGS OF FACT

1.  In August 1956, the RO denied the veteran's original 
claim of service connection for a back disability; the 
veteran did not enter an appeal from this decision following 
written notification thereof.

2.  The evidence received since the August 1956 decision 
includes evidence which is not cumulative or redundant and 
which is so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for back disability.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001)(to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The Board 
will assume, for the purposes of this decision, that the 
liberalizing provisions of the VCAA and the regulations 
implementing the VCAA are applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

As explained below, the Board is of the opinion that new and 
material evidence has been submitted to reopen the veteran's 
claim.  Accordingly, no additional evidence or information is 
needed to substantiate the claim to reopen. 

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West Supp. 2001); 38 C.F.R. § 3.303 (2001).

Congenital or developmental defects are not diseases or 
injuries for VA compensation purposes.  38 C.F.R. § 3.303.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury of disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154 (West 1991).

In the unappealed rating decision of August 1956, the RO 
denied the veteran's claim of entitlement to service 
connection for a back disability on the basis that the only 
back abnormality present was developmental or constitutional 
in nature. 

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 1991).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the U.S. Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.

At the time of the 1956 rating decision, the evidence 
consisted of the veteran's service medical records, and a 
September 1956 VA examination report.  The service medical 
records did not show that the veteran manifested a low back 
disability or injury in service.  

The evidence submitted subsequent to the rating decision 
includes chiropractic treatment records, dated in September 
1977; a letter from a private doctor, dated in June 1978, 
reflecting a 10 year history of back treatment; a December 
1991 worker's compensation report reflecting low back 
treatment; the report of a May 1997 VA examination report, 
reflecting a diagnosis of degenerative joint disease of the 
lumbosacral spine with radiculopathy; and a September 1999 
hearing transcript, reflecting that the veteran testified 
that he fell partway down a hill, landing on or striking a 
tree during his combat service in Korea.  

The evidence added to the record includes medical evidence 
showing that the veteran currently has chronic, acquired 
disability of the back.  This evidence is not cumulative or 
redundant of the evidence previously of record since the 
prior denial was based upon the determination that the 
veteran had no chronic acquired back disability.  Moreover, 
this medical evidence of current, acquired back disability is 
so significant that it must be considered in order to fairly 
decide the merits of the claim since the evidence previously 
of record included medical evidence of a nexus between 
service trauma and the veteran's post-service back 
disability.  Accordingly, reopening of the veteran's claim is 
in order. 

Before deciding the merits of the veteran's reopened claim, 
the Board will be undertaking additional development pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
the reopened claim.


ORDER

The Board having determined that new and material has been 
received, reopening of the veteran's claim of entitlement to 
service connection for back disability is granted.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

